Citation Nr: 1040648	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder, to include an anxiety disorder, depression, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the benefit sought on appeal.

In a February 2008 statement (VA Form 21-4148), the Veteran 
cancelled his request for a Travel Board hearing, which was 
scheduled for March 5, 2008.  He did not request it be 
rescheduled.  So it is deemed to be withdrawn.  See 38 C.F.R. 
§ 20.702 (2009).


FINDINGS OF FACT

1.  The preponderance of the medical evidence indicates the 
Veteran's claimed stressor does not meet criterion A of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) to support a 
diagnosis of posttraumatic stress disorder.

2.  The preponderance of the evidence indicates that 
posttraumatic stress disorder is not linked to a verified in-
service stressor.

3.  An acquired psychiatric disorder, to include anxiety and 
depression, was not demonstrated in-service, and a psychosis was 
not compensably disabling within one year of the appellant's 
separation from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety, depression 
and posttraumatic stress disorder, was not incurred in or 
aggravated by active service, and a psychosis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2009); 75 Fed.Reg. 39843 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in November 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
In a March 2006 letter VA provided notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  Thus, any timing and content error was 
rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims via 
the presentation of pertinent evidence and testimony.  Further, 
the claim was reviewed on a de novo basis on repeat occasions, as 
shown in the statement of the case and supplemental statements of 
the case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. 
incorporates the DSM-IV as the governing criteria for diagnosing 
PTSD.

If the Veteran did not serve in combat, or if the claimed 
stressor is not related to combat, which is the situation with 
the Veteran's claim, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  His testimony alone cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an 
opinion by a medical health professional based on post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Effective July 13, 2010; VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

Significantly, however, given that the appellant's claimed 
stressor is not related to related to his fear of hostile 
military or terrorist activity, the new regulation is not for 
application in this case. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

Analysis

In December 2004 correspondence the Veteran stated that he served 
as a Navy corpsman at Naval Hospital, Yokosuka, Japan, between 
December 1970 and August 1971.  While at that assignment he 
reportedly assisted with the treatment of soldiers wounded in 
Vietnam, some of whom had massive wounds.  He also asserts he saw 
soldiers die while in his care.  He claims that he suffers from 
continuous nightmares and other symptoms as a result.

Service personnel records confirm that the Veteran was assigned 
to the Yokosuka hospital from October 1970 to September 1971.  
Service treatment records are, however, entirely negative for any 
entries related to any findings or treatment for any acquired 
mental disorder.  The appellant did report a history of 
depression or excessive worry in January 1972, but clinical 
evaluation at that time revealed the Veteran to be 
psychiatrically normal.  The September 1972 Report Of Medical 
Examination For Release From Active Duty notes that clinical 
evaluation showed the appellant to be psychiatrically normal.  
The Veteran was deemed physically qualified for release from 
active duty.

VA treatment records of 2004 note the Veteran's treatment for 
chemical substance dependence.  They also note his report of 
flashbacks and nightmares and diagnoses of depression and 
posttraumatic stress disorder, though the specific claimed 
stressor is not noted.  Notably, the diagnoses were not rendered 
by a psychologist or psychiatrist.

The June 2005 VA examination report notes the Veteran reported 
his symptoms started in 1990.  His primary symptom was recorded 
as trouble sleeping, and the appellant stated that he was having 
nightmares of soldiers dying under his care.  He noted that his 
symptoms included being suicidal, as well as persistent recurrent 
recollection of the event.  Following the examination the 
examiner opined that the Veteran was not a reliable historian, 
and that the claimed stressor could not be considered sufficient 
to generate such a longstanding and profound level of symptoms 
which the Veteran endorsed.

The examiner rendered Axis I diagnoses of anxiety disorder not 
otherwise specified, depressive disorder not otherwise specified, 
and polysubstance dependence (cocaine, alcohol, and cannabis) in 
early remission.  The examiner stated that according to DSM-IV 
working in a hospital is not considered a stressor for the 
development of PTSD.  The examiner further noted that the Veteran 
reported returning to school to become a respiratory therapist, 
which was inconsistent with the claimed history of developing 
PTSD from working in a trauma hospital.  The examiner opined that 
the symptoms of the three disorders could not be delineated from 
each other, particularly in light of the Veteran's history of 
substance abuse.  As to any relationship with the Veteran's 
active service, the examiner noted that the claimed nightmares 
and recollections of claimed in-service trauma were inconsistent.  
The examiner did note the substance dependence disorder might be 
related to the depressive disorder.  While the examiner referred 
to the depressive disorder as then being service connected, the 
Board must note that the appellant was not service connected for 
any psychiatric disorder at the time of the examination.

In his notice of disagreement, the Veteran asserted that, while 
his work as a corpsman entailed the treatment of wounded soldiers 
with missing limbs, the examiner did not listen to him properly.  
The Veteran denied telling the examiner he continued school for 
respiratory therapy after active service.  He reports instead 
that he worked for Pepsi Cola and Francis Neck Wear.  He asserts 
the examiner certainly did not listen to him, and that his 
evaluation should be totally disregarded.  

In his substantive appeal the appellant asserted that his primary 
stressor, which he would "never forget," "was and still is" 
the death of a dependent spouse who died following the delivery 
of her child without ever seeing her baby.  The Veteran notes 
that this dependent spouse had a fatal adverse reaction to a post 
delivery spinal.  He states that he was in charge of this 
patient's care when she stopped breathing and was placed on a 
ventilator.  According to the Veteran he did all he could to help 
her, but there was nothing he could do because she had stopped 
breathing for too long.

A December 2006 entry in the VA treatment records note the 
Veteran reported that he performed cardio pulmonary resuscitation 
on this patient for so long that other medics started laughing at 
him because he could not "let her go."

The representative asserts in the September 2010 appellate brief 
that the examiner's statement that working in a hospital was not 
considered a stressor is absurd.  The Board notes, however, that 
the examiner noted the activity did not meet the DSM-IV criterion 
for a stressor.  The Veteran's representative offers no citation 
to authority to the contrary.

As set forth above, the VA examiner did not address whether the 
diagnosed disorders other than posttraumatic stress disorder were 
related to the Veteran's service because the claimant was deemed 
to be an unreliable historian.  In addition to the fact the 
service treatment records document no findings that might be 
related to mental health, and in light of the inconsistent 
stressor history provided to VA the Board also finds the Veteran 
incredible.

The Veteran's notice of disagreement is not worded to convey an 
absolute denial of having gone to school at all after his active 
service, but it does suggest as much.  There is documentation in 
the claims file that relates to the payment of VA educational 
benefits in 1981, but there is no documentation as to what course 
of study was pursued.  A February 2005 entry in the VA outpatient 
records notes the Veteran's report that he continued seeing the 
limbless soldiers he "med evac'ed."  He noted in the VA Form 9 
that the statement of the case notation that he medically 
evacuated limbless wounded soldiers was incorrect, as all of his 
experiences occurred at the Yokosuka Naval Hospital.  The Veteran 
did not address the fact that his treatment records attribute 
that report to him.

As noted earlier, in light of his inconsistent statements and 
convenient denials, the Veteran is not credible.  The examiner 
who conducted the VA examination is a trained mental health 
professional.  The Board discerns no reasonable basis to find 
that he failed to accurately record the contents of his interview 
with the Veteran.  Indeed, the presumption of regularity favors 
the conclusion that the examiner accurately reported the facts 
that were described to him by the appellant.  Woods v. Gober, 14 
Vet. App. 214, 220 (2000) ("There is a presumption of regularity 
that attaches to actions of public officials.")  Thus, the Board 
accords more weight to the examination report than to the 
Veteran's claim of mistake or misunderstanding.  

There also is the timing of the Veteran's change or tailoring of 
his stressor as it relates to the death of a dependent spouse.  
If her death was such a life-changing event that the appellant 
would "never" forget, it would have been reasonable to expect 
that he would have reported that event from the outset rather 
than only after his claim was denied.  Indeed, the record shows 
that the appellant did not discuss this "primary" stressor in 
his December 2004 stressor statement, in his notice of 
disagreement, or during the June 2005 VA examination.  These 
factors lead the Board to question the credibility of the events 
the appellant describes.

The Board does not consider further development appropriate as it 
concerns the acquired mental disorders other than PTSD in light 
of the appellant's lack of credibility.  Further, as already set 
forth, competent medical authority opined the Veteran's claimed 
stressor does not meet the DSM-IV criteria for the first element 
of PTSD.  There is no competent evidence which even remotely 
suggests that an acquired psychiatric disorder is related to 
service, or that a psychosis was compensably disabling within a 
year of the appellant's separation from active duty.  Thus, the 
Board is constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired mental 
disorder, to include an anxiety disorder, depression, and PTSD, 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


